Exhibit 10 Orange Street, Haymarket London WIS 2FW T + 44(0) 20 33013358 corporate finance limited F + 44(0) 20 7529 1402 , The Directors Geo Genesis Group Ltd Rockefeller Center 1230 Ave, of the Americas, 7th floor New York, NY 10020 For the attention of Albert O. Grant II, esq. April 18, Dear Sirs Engagement as Corporate Adviser to Geo Genesis Group Ltd ("the Company") We set out below the terms on which we are prepared to act as your PLUS corporate adviser in connection with your listing on the PLUS-quoted market of Plus Markets plc ("Plus"), ("the Engagement"). Services As part of our retainer we will provide advice and assistance on the following areas: (a)your listing on Plus Markets; (b)your continuing obligations in relation to such listing; and (c) the timing, form and content of any announcements you make; During the Period (as defined below), we shall be at liberty to attend (either in person, by proxy or by way of telephone conference) all meetings of the Board of Directors and your annual general meeting of shareholders. We shall further liaise with Plus Markets plc in relation to your listing as agreed with you, and in accordance with our obligations to the market and shall keep you advised in relation to changes in the market that may affect you. For the avoidance of doubt our retainer will not cover: (a)transactions for which a specific separate engagement will be required; and (b)travel and disbursements, which will be approved by the Company in advance. Fees and Expenses We shall charge you an initial PLUS Corporate Adviser annual fee of 020,000 which will be payable quarterly in advance from the date of Admission. The annual fee will be subject to review after three months from the date of this engagement letter.
